Not for publication in West's Federal Reporter

          United States Court of Appeals
                        For the First Circuit

Nos. 14-1584
     14-1605

                       UNITED STATES OF AMERICA,

                                Appellee,

                                     v.

               ALEJANDRO MARTINEZ AND PAULO ROSARIO,

                        Defendants, Appellants.


          APPEALS FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO
         [Hon. Daniel R. Domínguez, U.S. District Judge]


                                  Before
                 Barron and Stahl, Circuit Judges,
                   and Sorokin,* District Judge.


     Merritt Schnipper for appellant Martinez.
     Paul M. Glickman, with whom Glickman Turley LLP was on brief,
for appellant Rosario.
     David M. Lieberman, Attorney, Criminal Division, Appellate
Section, U.S. Department of Justice, with whom Rosa Emilia
Rodriguez-Velez, United States Attorney, Nelson J. Perez-Sosa,
Appellate Chief, Leslie R. Caldwell, Assistant Attorney General,
and Sung-Hee Sue, Deputy Assistant Attorney General, were on brief,
for appellee.


                             March 15, 2016

____________________
   * Of the District of Massachusetts, sitting by designation.
               PER CURIAM.    Alejandro Martinez and Paulo Rosario were

traveling on a small vessel in the strait between the Dominican

Republic and Puerto Rico when a United States Coast Guard ("USCG")

patrol plane spotted them jettisoning into the sea what was later

determined to be bales of cocaine.              Shortly thereafter, Martinez

and Rosario were apprehended and brought to Puerto Rico, where

they stood trial together on drug conspiracy charges.                  Both men

now appeal from their convictions.                After careful review, we

AFFIRM.

                            I. Facts and Background

        A.     The Ill-Fated Voyage

               In the early evening hours of August 16, 2012, a USCG

patrol aircraft was operating above the Mona Passage, a roughly

eighty-mile       stretch    of   Atlantic     Ocean   between   the   Dominican

Republic and Puerto Rico.          The crew spotted what appeared to be a

small fishing vessel, or "yola," heading in the direction of Puerto

Rico.        As the aircraft approached, two men aboard the yola were

seen throwing four white bales overboard, before changing course

and heading back toward the Dominican Republic.               Summoning a USCG

cutter, the flight crew maintained visual contact with the yola.

At approximately the same time, a Customs and Border Patrol boat

was   dispatched      to    retrieve   the     bales   that   had   been   thrown

overboard.       The bales were recovered and were found to contain a

total of some sixty-seven kilograms of cocaine.


                                       - 2 -
            In short order, the USCG cutter arrived and intercepted

the yola.   USCG personnel boarded the yola and questioned its two

occupants, Martinez and Rosario, one of whom (it is not clear

which) indicated that he was in the process of registering the

yola in the Dominican Republic.      Aside from the name "Alicantino"

painted on the hull, however, the yola had no visible markings,

did not carry a national flag, and there was no other evidence of

registry onboard.

            In response to an inquiry by the USCG, authorities in

the Dominican Republic indicated that they had no record of the

yola.     As a result, in accordance with the Maritime Drug Law

Enforcement Act ("MDLEA"), 46 U.S.C. § 70501 et seq., the USCG

concluded that the yola was "a vessel without nationality" and was

therefore subject to the jurisdiction of the United States.       See

46 U.S.C. §§ 70502(c)(1)(A) and (d)(1)(C).     Accordingly, Martinez

and Rosario were taken into custody, transported to Puerto Rico,

and turned over to the Drug Enforcement Agency ("DEA").       Several

days later, in an interview with DEA Agent Jose Torres, Rosario

waived his Miranda rights and confessed, implicating both himself

and Martinez in a conspiracy to smuggle cocaine from the Dominican

Republic to Puerto Rico.

     B.     Indictment and Trial

            Martinez and Rosario were both indicted on one count of

conspiracy to possess with intent to distribute five kilograms or


                                   - 3 -
more of cocaine on board a vessel subject to the jurisdiction of

the United States, in violation of the MDLEA, and one count of

conspiracy to import five kilograms or more of cocaine into the

United States, in violation of 21 U.S.C. §§ 952, 960, and 963.                    On

a motion in limine filed by the government, the district court

found that MDLEA jurisdiction existed because the yola was, in

fact,   a   vessel      without     nationality    subject    to     United   States

jurisdiction.1

              The case proceeded to trial.          Over Martinez's objection

(and his request for a severance), the jury heard testimony from

DEA   Agent       Torres,   who   described     Rosario's    confession,      albeit

without     directly     stating     that   the   confession    also    implicated

Martinez.         The jury returned guilty verdicts as to the defendants

on both counts of the indictment.                  Subsequently, Rosario was

sentenced to concurrent 210-month sentences on each of the two

counts.2          Martinez,   who    had    sustained   a    prior    felony   drug

conviction and was subject to a twenty-year mandatory minimum,




              1
            MDLEA jurisdiction "in this context refers to the
enforcement reach of the statute - not federal court subject-
matter jurisdiction, which extends to any federal felony." See
United States v. Matos-Luchi, 627 F.3d 1, 4 n.4 (1st Cir. 2010).
While Rosario and Martinez both challenge the finding of MDLEA
jurisdiction, there is no dispute that the district court had
jurisdiction to hear the second count of the indictment, conspiracy
to import five kilograms or more of cocaine.

              2
            These sentences were later reduced to 168 months as a
result of a motion filed pursuant to 18 U.S.C. § 3582(c)(2).


                                        - 4 -
received concurrent 262-month sentences.

          Martinez and Rosario both appeal their convictions, but

on different grounds.      Because the bases of the appeals vary, we

consider each separately.

                           II. Rosario's Appeal

          As indicated, the district court found that jurisdiction

existed under the MDLEA because the court concluded that the yola

was properly deemed a vessel without nationality. Rosario's appeal

is devoted solely to challenging this finding.              Our review of the

district court's finding of MDLEA jurisdiction is de novo.             United

States v. Mitchell-Hunter, 663 F.3d 45, 49 (1st Cir. 2011).

     A.   The MDLEA

          The    MDLEA     makes   it      unlawful    to     "knowingly    or

intentionally . . . possess with intent to . . . distribute[] a

controlled substance on board . . . a vessel subject to the

jurisdiction of the United States." 46 U.S.C. § 70503(a)(1). This

prohibition "applies even though the act is committed outside the

territorial jurisdiction of the United States." Id. at § 70503(b).

          In    relevant   part,   the    term   "vessel     subject   to   the

jurisdiction of the United States" is defined to include "a vessel

without nationality."      Id. at § 70502(c)(1)(A).         A "vessel without

nationality," in turn, includes one "aboard which the master or

individual in charge makes a claim of registry and for which the

claimed   nation    of     registry      does    not   affirmatively        and


                                   - 5 -
unequivocally assert that the vessel is of its nationality."       Id.

at § 70502(d)(1)(C).    Of importance here, the MDLEA provides that

"[t]he response of a foreign nation to a claim of registry . . .

is proved conclusively by certification by the Secretary of State

or the Secretary's designee."    Id. at § 70502(d)(2).

        B.   The District Court's Finding of MDLEA Jurisdiction

             As we have described, when USCG personnel boarded the

yola and questioned Martinez and Rosario, one of them made a claim

of Dominican registry by stating that he was in the process of

registering the yola in the Dominican Republic.           See id. at

§ 70502(e)(3) (defining a "claim of nationality or registry" to

include "a verbal claim of nationality or registry by the master

or individual in charge of the vessel").       This claim of registry

triggered an obligation on the part of the USCG to contact the

Dominican authorities with a request that they confirm or deny the

yola's registry.     Id. at § 70502.     As evidenced by documentation

prepared by the USCG at the time of the interdiction, the record

suggests that the USCG queried the Dominican authorities regarding

the registry of the "Alicantino," as was painted on the yola's

hull.    The Dominican authorities responded, however, by indicating

that they had no record of a vessel by the name of the "Alcantino,"

seemingly a misspelling of "Alicantino."

             Prior to trial, the government filed a motion in limine

seeking to establish MDLEA jurisdiction.        See id. at § 70504(a)


                                 - 6 -
("Jurisdictional issues . . . are preliminary questions of law to

be determined solely by the trial judge.").       Accompanying the

government's motion was a certification authored by Commander

Salvatore Fazio of the USCG, in his capacity as the designee of

the Secretary of State.     In relevant part, the certification

stated:

          On or about August 17, 2012, United States law
          enforcement personnel detected a yola vessel
          approximately 32 nautical miles southwest of Cabo
          Rojo, Puerto Rico . . . . United States law
          enforcement personnel conducted a right-of-visit
          boarding of the vessel. Upon inquiry, one of the
          two individuals on board identified himself as the
          master of the vessel, and claimed Dominican
          nationality for the yola. . . . [The USCG] requested
          that the Government of the Dominican Republic
          confirm or deny the vessel's registry. The . . .
          Dominican Republic responded that it could neither
          confirm nor deny the claim that the vessel was
          registered in the Dominican Republic.

          In a short order issued prior to trial, the district

court found MDLEA jurisdiction, reasoning that "Commander Fazio is

the Secretary of State's designee and . . . his certification

conclusively proves that the vessel in question is a vessel without

nationality as the Dominican authorities did not affirmatively and

unequivocally assert that the vessel is of Dominican nationality."

          Later, after trial, Martinez and Rosario filed a joint

motion for acquittal and dismissal, arguing that the district court

had erred in finding MDLEA jurisdiction. The district court denied

this motion in a lengthy written order.      See United States v.



                              - 7 -
Rosario, 17 F. Supp. 3d 144 (D.P.R. 2014).

     C.   Rosario's Challenges to MDLEA Jurisdiction

          Rosario   raises   three   arguments   contending   that   the

district court erred in finding MDLEA jurisdiction.           First, he

argues that the USCG did not follow MDLEA protocol, as evidenced

by the fact that the Dominican authorities responded with a

misspelled version of the yola's name.      Second, he contends that

the USCG certification was inadequately detailed.         Finally, he

argues that the district court made a series of factual and

procedural blunders in finding MDLEA jurisdiction.            We find,

however, that none of these arguments merits reversal.

          i.   Alcantino v. Alicantino

          The record appears to indicate that the USCG contacted

the Dominican authorities with a request that it verify the

nationality of the "Alicantino," as was painted on the yola's hull.

The Dominican authorities responded, however, with an indication

that they had no record of the "Alcantino."        Rosario challenges

the district court's finding of MDLEA jurisdiction based on this

discrepancy, but we conclude, based on the terms of the MDLEA,

that he does not have standing to raise such a challenge.            In

relevant part, the MDLEA provides:

          A person charged with violating [the MDLEA] . . .
          does not have standing to raise a claim of failure
          to comply with international law as a basis for a
          defense.    A claim of failure to comply with
          international law in the enforcement of this


                                - 8 -
            chapter may be made only by a foreign nation.

46 U.S.C. § 70505; see also Mitchell-Hunter, 663 F.3d at 51 ("[T]he

purpose of the MDLEA's jurisdictional requirement is not to protect

a defendant's rights, but instead to maintain comity between

foreign nations . . . .").

            As Rosario points out, our cases distinguish between

claims of a failure to comply with international law (as that term

is contemplated in the MDLEA), which a defendant may not raise,

and claims of a failure to comply with United States law, which a

defendant may raise.          For example, in United States v. Maynard,

888 F.2d 918 (1st Cir. 1989), we held that the defendant had

standing   to     challenge    the   district    court's   finding   of   MDLEA

jurisdiction based on the fact that the USCG had failed to contact

British Virgin Islands ("BVI") authorities before seizing his

vessel, even though he was flying a BVI flag and had likely made

a verbal claim of BVI nationality.              Id. at 925-27.    We reasoned

that the defendant could bring such a challenge because he sought

to prove that the USCG failed to comply with the MDLEA, a United

States statute, by not making contact with the BVI authorities.

Id. at 927.       In contrast, in United States v. Cardales-Luna, 632
F.3d 731 (1st Cir. 2011), we held that a defendant could not argue

that   a   USCG    certification     was   insufficient    to    confer   MDLEA

jurisdiction merely because it omitted certain details about the

process by which the USCG contacted Bolivian authorities following


                                      - 9 -
the defendant's claim of nationality.           Id. at 737.       We reasoned

that the MDLEA does not permit a defendant to "look behind the

State Department's certification to challenge its representations

and   factual    underpinnings."     Id.    (quoting     United    States   v.

Guerrero, 114 F.3d 332, 341 (1st Cir. 1997)).

           Mindful of this distinction between challenges based on

"international" and "domestic" law, Rosario attempts to portray

his appeal as one rooted in the USCG's failure to comply with the

substantive provisions of the MDLEA.            But, as we have said, the

record strongly suggests that the USCG made the proper inquiry

and, indeed, there is no evidence to the contrary. Rosario claims,

however, that "[t]he Dominican Republic had no chance to deny the

registry . . . because its response [seemingly] concerned a

different vessel."      In other words, Rosario himself appears to

attribute whatever error or miscommunication occurred not to the

USCG, but to the Dominican authorities.              Rosario's claim fails,

therefore, because it is plainly an effort to "look behind" the

USCG certification and to challenge its factual underpinnings, see

Cardales-Luna, 632 F.3d at 737, an effort that the MDLEA does not

give him standing to undertake.         See 46 U.S.C. § 70505; Mitchell-

Hunter, 663 F.3d at 51.

           ii.    Insufficient Detail

           Rosario next contends that, as a matter of law, State

Department      certifications   must    meet    a    "baseline    level    of


                                   - 10 -
specificity"    by     including,   for   example,     the   "name    or    other

identifying characteristics" of the vessel in question.                 Rosario

argues   that    the    certification     at   issue    in   this    case    was

insufficiently specific because it referred only to a "yola vessel

approximately 32 nautical miles southwest of . . . Puerto Rico"

and did not provide additional identifying details.

          We need not reach Rosario's broader claim because we

conclude that, within the confines of this case, his argument is

without merit.       The record establishes that the yola was a small

(approximately twenty-one-foot) and primitive vessel3 powered by a

single outboard motor.       Aside from the name "Alicantino" painted

on the hull, the yola had no visible markings.           It did not display

a registration number, a hailing port, or a national flag.                  What

is more, when USCG crews boarded the yola, they were unable to

locate registration paperwork or any other documentation that they

could use to confirm the identity of the vessel or its passengers.

          True, as Rosario points out, the USCG certification did

not identify the name of the yola as the Alicantino.                 But, given

the lack of any further identifying information on the vessel, the

USCG certification was not defective based on its purported lack




          3 To illustrate the point, when the USCG cutter reached
the yola, its engine had died and Martinez and Rosario were
attempting to bail water using a bucket. The cutter attempted to
tow the yola to port, but it promptly took on water and sank.



                                    - 11 -
of specificity.4

             iii. Factual and Procedural Errors

             Finally, Rosario urges reversal on grounds that the

district court committed a series of factual and procedural errors

in finding MDLEA jurisdiction.              This claim is rooted in statements

made by the district court during a hearing conducted during the

trial (outside the presence of the jury), as well as a written

statement        contained   in     the    district    court's   post-trial     order

denying the defendants' motion for acquittal and dismissal.

             We     begin    with    the    hearing,     which   opened   with    the

government         moving    to      introduce        into   evidence     the    USCG

certification.        A series of objections by the defendants followed.

In the course of a lengthy ensuing discussion between counsel and

the   district      court,    the    court    made     statements   suggesting     it

believed that: (1) evidence of the defendants' jettisoning of the

cocaine was admissible based on the plain view exception to the

Fourth Amendment; (2) the USCG had a right to seize the yola based

on its presence in the so-called contiguous zone;5 and (3) the


             4
            Again limiting our inquiry to these facts, we find no
merit to Rosario's claim that an unspecific certification violates
due process by posing a risk that one vessel might be mistaken for
another.   Rosario does not dispute that he was aboard the yola
described in the USCG certification, and there were no other
vessels anywhere near the yola at the time it was intercepted.

             5
            The contiguous zone extends twenty-four miles from the
coastline of the United States, including Puerto Rico.      See 64
Fed. Reg. 48,701 (Sept. 2, 1999).


                                          - 12 -
strength of the evidence was such that the defendants' guilt was

a "slam dunk."   Rosario contends that these statements were simply

incorrect, evinced procedural misunderstandings by the district

court, and effectively relieved the government of its burden to

prove MDLEA jurisdiction.     See United States v. Matos-Luchi, 627
F.3d 1, 5 (1st Cir. 2010) (holding that the government must

establish MDLEA jurisdiction by a preponderance of the evidence).

          We have carefully reviewed the hearing transcript, and

while the district court and counsel often ranged far afield in

the course of their discussion, we find no reason to disturb the

district court's finding of MDLEA jurisdiction.        Most importantly,

as we have described, the district court had already determined,

prior to trial, that MDLEA jurisdiction existed by virtue of the

yola's status as a vessel without nationality.          We thus find no

merit to Rosario's claim that the district court's purported

misstatements during the hearing, which occurred more than a week

later, contributed to an erroneous finding of MDLEA jurisdiction.

          Rosario   also   directs   our   attention   to   the   district

court's post-trial written order denying the defendants' motion

for acquittal and dismissal, in which the district court wrote:

          Defendant Rosario alleges that "[f]or the United
          States to have jurisdiction over a vessel in the
          high seas, and over the occupants, the government
          must prove that the vessel is a vessel without
          nationality." The court disagrees, as jurisdiction
          is not an element of 21 U.S.C. §§ 952, 960, 963.



                                - 13 -
Rosario, 17 F. Supp. 3d at 152 (citations omitted).    Rosario urges

us to find that the district court's "disagree[ment]" with his

statement is further evidence that the district court relieved the

government of its burden to establish MDLEA jurisdiction.

          We reject this argument because the district court's

statement was, in fact, legally correct.     The district court based

its disagreement on the fact that MDLEA jurisdiction is not an

element of 21 U.S.C. §§ 952, 960, and 963.    These are the statutory

provisions under which the defendants were charged in count two of

the indictment, charging conspiracy to import five kilograms or

more of cocaine, not in the MDLEA count.         Thus, the district

court's statement was correct because it is true that MDLEA

jurisdiction is not an element of that offense.      Thus, while the

district court's statement was arguably confusing, we do not view

it as an indication that the district court improperly relieved

the government of its burden to prove MDLEA jurisdiction on the

count that required it.6

          For all of these reasons, we reject Rosario's challenges




          6 A later passage in the district court's opinion states
that "the USCG complied with due diligence at the time of the
interdiction . . . ."     Rosario, 17 F. Supp. 3d at 152.     This
statement immediately followed a citation to Matos-Luchi, where we
first held that the government bears the burden of proving MDLEA
jurisdiction by a preponderance of the evidence. We view this as
an indication that the district court properly construed the
jurisdictional burden as falling on the government.



                              - 14 -
to the district court's finding of MDLEA jurisdiction.

                       III. Martinez's Appeal

          We turn next to Martinez, who raises a separate set of

issues.   We begin with his jurisdictional argument that the USCG

certification contained inadmissible hearsay, then we consider his

arguments related to the district court's admission of Rosario's

confession and concomitant refusal to sever their joint trial.7

     A.   Hearsay

          Like Rosario, Martinez challenges the district court's

finding of MDLEA jurisdiction.   His argument may be summarized as

follows: the government was required to establish that the yola

was a vessel without nationality.   To do so, the government needed

to prove both that: (1) "the master or individual in charge" made

a claim of registry; and (2) "the claimed nation of registry d[id]

not affirmatively and unequivocally assert that the vessel [wa]s

of its nationality."      46 U.S.C. § 70502(d)(1)(C).     Martinez

concedes that, under the MDLEA, "[t]he response of [the] foreign

nation . . . is proved conclusively" by the USCG certification.

Id. at § 70502(d)(2).     Martinez notes, however, that the only




          7 We acknowledge Martinez's argument that the district
court violated the Sixth Amendment by using his prior conviction
as a basis for applying a mandatory minimum sentence without a
jury finding of proof beyond a reasonable doubt.      As Martinez
concedes, we are bound by precedent to reject this argument. See
United States v. Paladin, 748 F.3d 438, 451-52 (1st Cir. 2014)
(citing Alleyne v. United States, 133 S. Ct. 2151 (2013)).


                               - 15 -
evidence establishing that either he or Rosario made a claim of

registry was contained in the USCG certification, which stated

that   "[u]pon   inquiry,      one   of   the   two    individuals     on   board

identified himself as the master of the vessel, and claimed

Dominican nationality for the yola." Rosario contends that because

neither USCG Commander Fazio, nor the USCG sailor to whom Rosario

or Martinez allegedly made this statement, testified at trial,

this   portion    of    the    certification      constituted       inadmissible

hearsay.   Absent this evidence, he argues, the government did not

carry its burden to prove MDLEA jurisdiction.8

           On    at    least   two   occasions,       the   First   Circuit   has

considered and rejected nearly identical arguments on grounds that

State Department certifications are admissible as public records.

See United States v. Angulo-Hernández, 565 F.3d 2, 11 (1st Cir.

2009) (citing Federal Rule of Evidence 803(8) and holding that a

State Department certification is admissible as a public record);

United States v. Romero, 32 F.3d 641, 650 (1st Cir. 1994) ("The

hearsay exception under [Rule 803(8)] accounts for all of the

subsidiary statements relayed by the State Department operatives

to the declarant . . . .").


           8As we said above, our review of the district court's
finding of MDLEA jurisdiction is de novo. Mitchell-Hunter, 663
F.3d at 49. The government urges us to apply plain error review,
but we need not resolve this issue because we conclude that
Martinez's hearsay challenge fails even under the more favorable
de novo standard.


                                     - 16 -
             Martinez acknowledges our holding in Angulo-Hernández,

but he seeks to circumvent it by drawing a distinction between

hearsay statements relating to the defendant's claim of registry,

and those relating to the claimed nation's response.              By providing

in the MDLEA that the claimed nation's response may be conclusively

proven by State Department certification, Martinez argues that

Congress intentionally omitted a similar provision allowing for

conclusive proof of the defendant's claim of registry.

             Angulo-Hernández and Romero expressly held that State

Department certifications are admissible as public records.                The

government does not contend that those cases treat the certificate

as conclusive as to whether or what claim of registry was made.

But,   the   certificate   is   some   evidence   -   and,   in    this   case,

uncontested evidence - of what claim of registry was made.                  In

sum, in our view, the reasoning of Angulo-Hernández and Romero is

sound, and we see no reason to distinguish those cases here.9


             9
            We recognize that Martinez contends that a portion of
the certificate should be excluded under the "law enforcement"
exception to the public records exception.      See Fed. R. Evid.
803(8); United States v. Dowdell, 595 F.3d 50, 70 (1st Cir. 2010).
But, as we have said, aside from the name "Alicantino" painted on
the yola's hull, it had no other markings and did not carry
registration paperwork or a national flag. Thus, in our view, the
only possible explanation for the USCG's decision to contact the
Dominican authorities, which the certificate conclusively shows
did occur, was a verbal claim of Dominican registry by either
Martinez or Rosario. Indeed, the MDLEA provides that a vessel is
stateless when no claim of registry is made.        See 46 U.S.C.
§ 70502(d)(1)(B).      Thus, Martinez's contention is of no
significance to his challenge to MDLEA jurisdiction.


                                  - 17 -
     B.   The Admission of Rosario's Confession

          Martinez next assigns error to the district court's

admission of Rosario's confession, which he argues prejudiced him

in three ways.     First, he contends that the admission of the

confession violated his Sixth Amendment confrontation rights.

Second, he argues that the prosecutor committed misconduct by

referencing Rosario's confession as evidence of Martinez's guilt

during her closing argument.   Finally, Martinez maintains that the

district court erred by denying his request for a severance.    We

consider these arguments in turn.

          i.     The Sixth Amendment

          We begin with Martinez's claim that the district court's

admission of Rosario's confession violated the Sixth Amendment.

Our review of this claim is de novo, but a conviction may stand

even in the face of an error, provided that the error was harmless.

United States v. Vega Molina, 407 F.3d 511, 519, 524 (1st Cir.



          We can envision only one scenario, albeit a highly
unlikely one, in which a defendant may have viable grounds on which
to contest the contents of a certificate as they relate
specifically to his claim of registry. Consider a defendant who
maintains that although the certificate states that he made a claim
of registry in Country X, he actually made a claim of registry in
Country Y and the USCG then contacted the wrong nation.        This
unlikely scenario is the only one we can foresee in which a
defendant would have a basis on which to challenge statements in
the certificate describing his claim of registry.           Such a
challenge, to the extent that one was to arise, would be properly
brought on the basis of the USCG’s failure to comply with the
substantive provisions of the MDLEA.     See Maynard, 888 F.2d at
927.


                               - 18 -
2005).

           The Sixth Amendment's Confrontation Clause guarantees a

criminal defendant the right "to be confronted with the witnesses

against him."      U.S. Const. amend. VI.          "The primary purpose of

confrontation is 'to secure for the opponent the opportunity of

cross-examination.'"       United States v. Celestin, 612 F.3d 14, 19

(1st Cir. 2010) (quoting Delaware v. Van Arsdall, 475 U.S. 673,

678 (1986)).    Thus, except in limited circumstances, "out-of-court

statements of a non-testifying defendant . . . may not be used

against a jointly tried codefendant."             Vega Molina, 407 F.3d at

518-19.

           A trio of Supreme Court cases has shaped the law on the

admissibility     of    extrajudicial       confessions   in    multi-defendant

cases.    In Bruton v. United States, 391 U.S. 123 (1968), the

Supreme   Court        found   that     a    non-testifying       codefendant's

"powerfully     incriminating"          confession,       which      "expressly

implicat[ed]"     a     jointly-tried       defendant,    was     inadmissible,

reasoning that "in the context of a joint trial we cannot accept

limiting instructions as an adequate substitute for [the jointly-

tried defendant's] constitutional right of cross-examination."

Id. at 124 n.1, 135-37. Later, however, the Supreme Court declined

to find a Bruton error where a codefendant's confession had been

redacted to eliminate any reference to the defendant, even though

the confession implicated the defendant when linked to other


                                      - 19 -
evidence offered at trial.    See Richardson v. Marsh, 481 U.S. 200,

208 (1987).    Finally, a third case, Gray v. Maryland, 523 U.S. 185

(1998), focused on the methods used by the prosecution to redact

a codefendant's confession, and the risk that the jury might infer

that a jointly-tried defendant was the subject of the redaction.

See id. at 196 ("The inferences at issue here involve statements

that, despite redaction, obviously refer directly to someone,

often obviously the defendant, and which involve inferences that

a jury ordinarily could make immediately . . . .").

          Rosario's confession was described to the jury by DEA

Agent Torres, who offered the following summary:

          According to Mr. Rosario . . . on August 15, 2012,
          he received a call from the other drug associates
          that he needed to . . . be at a meeting in the
          Higuey area of the Dominican Republic. He attended
          the meeting with his associates.     And from that
          meeting, it was agreed for him to move to another
          location.   Prior to moving to that location, he
          indicated that he saw the bales [of cocaine]. From
          there it was agreed for him to move to the area of
          Valla Hibe, where he moved. And at that location
          they got the boat, the vessel, the yola. . . . And
          Mr. Rosario moved to an island by the name of Isla
          Sabana, Valla Hibe.     And from there . . . Mr.
          Rosario received the drug load, the cocaine. And
          Mr. Rosario from there departed to Puerto Rico.10

          Martinez argues that although Torres offered a sanitized

version of Rosario's confession, it was nevertheless "powerfully

incriminating" because of the circumstances under which Martinez


          10Before Torres testified, the district court instructed
him not to reveal that Rosario's confession implicated Martinez.


                               - 20 -
and   Rosario   were   apprehended   and   tried.     More   specifically,

Martinez notes that he and Rosario were tried together as the sole

defendants in a drug conspiracy case, after having been found

aboard the yola in the middle of the ocean throwing cocaine into

the sea.   Martinez observes that Rosario's confession provided the

only explanation of how he found himself in that unfortunate

predicament. He argues, in other words, that the jury could easily

and immediately infer that he was the "associate" referred to in

Rosario's confession, or that he was otherwise a knowing and

willing participant in the conspiracy.

           Assessing a claimed Bruton error entails a fact- and

context-specific inquiry.     See Vega Molina, 407 F.3d at 520 ("The

application of Bruton, Richardson, and Gray to redacted statements

. . . requires careful attention to both text and context, that

is, to the text of the statement itself and to the context in which

it is proffered."); United States v. Schwartz, 541 F.3d 1331, 1351

(11th Cir. 2008) ("[A] defendant's confrontation right is violated

when the court admits a codefendant statement that, in light of

the Government's whole case, compels a reasonable person to infer

the defendant's guilt." (footnote omitted)).          "A particular case

may involve numerous events and actors, such that no direct

inference plausibly can be made that a neutral phrase like 'another

person' refers to a specific codefendant."          Vega Molina, 407 F.3d

at 520.    Or, "[a] different case may involve so few defendants


                                 - 21 -
that the statement leaves little doubt in the listener's mind about

the identity of 'another person.'"                Id.

            Here,   we    need     not    decide      whether    the     admission   of

Rosario's   confession       constituted          a     Bruton   error    because    we

conclude that, even if it was, the government has nonetheless

carried its burden to show that any such error was harmless beyond

a reasonable doubt.       See United States v. Cabrera-Rivera, 583 F.3d
26, 36 (1st Cir. 2009); Vega Molina, 407 F.3d at 524.                    In assessing

harmlessness,    we   consider,          among    other     factors,     the   overall

strength of the evidence and the centrality of the confession to

the prosecution's case.          Cabrera-Rivera, 583 F.3d at 36.

            As an initial matter, Agent Torres's description of

Rosario's confession was but one component of the government's

case.   Rather than building its case with the confession as its

cornerstone, the government instead largely trained its focus on

the events leading up to and during the interdiction of the yola,

as recounted by USCG personnel who were directly involved.

            What is more, even setting aside Rosario's confession,

the evidence of Martinez's guilt on both counts of the indictment

was overwhelming.        The location and circumstances of Martinez and

Rosario's apprehension, as conveyed to the jury in extensive

detail, effectively shut the door on any explanation other than a

conspiratorial      effort    to    import        cocaine     from     the   Dominican

Republic to Puerto Rico.         Martinez and Rosario were discovered in


                                         - 22 -
the middle of a roughly eighty-mile stretch of open ocean heading

in the direction of Puerto Rico.          When USCG personnel aboard a

patrol airplane first spotted them, they began to jettison vast

quantities of cocaine from their small, open vessel.       That vessel,

some twenty-one feet in length, was underpowered, with a single

outboard engine, and was leaking to the point that Martinez and

Rosario were forced to bail water with a bucket in an ultimately

futile attempt to keep it from sinking.        In a word, the yola was

hardly seaworthy and, in any event, had no apparent business being

in the middle of the ocean.

          The   only   other   possible    explanation   for   Martinez's

presence on the yola was that he had simply hitched a ride from

the Dominican Republic to Puerto Rico without knowing that there

were vast quantities of cocaine onboard.       Given the size, layout,

and condition of the yola, and the distance of the passage, this

explanation is laughably implausible.11        We thus conclude that,

even if the district court's admission of Rosario's confession

constituted a Bruton error (an issue we do not decide), any such




          11  The explanation is even more implausible when
considered in light of the record. The jury heard testimony from
law enforcement officers that yolas used to smuggle drugs carry at
least two crewmen, in order to prevent one from absconding with
the product. On top of that, the evidence showed that the yola
was an open vessel with nowhere for Rosario to hide the cocaine
from Martinez even if he tried. One of the USCG airmen testified
that the bales were visible from the air near the yola's bow.
Indeed, even Martinez did not make that argument.


                                 - 23 -
error was harmless because there is no reasonable possibility that

the confession here contributed to the conviction.            See Schneble

v. Florida, 405 U.S. 427, 432 (1972).

          ii.   The Prosecutor's Closing Argument

          Martinez   next   claims    that   the   prosecutor     committed

misconduct during her closing argument by urging the jury to

convict him on the basis of Rosario's confession, a line of

argument that Bruton and its progeny plainly prohibit.            See Vega

Molina, 407 F.3d at 522 (assigning error where the prosecutor's

closing   argument   "specifically     mentioned     [a     codefendant's]

confession and implored the jury to infer that the 'another person'

reference in the redacted confession was, in fact, a reference to

[the defendant]").     Martinez did not lodge a contemporaneous

objection at trial, so our review is for plain error.                United

States v. Kasenge, 660 F.3d 537, 541 (1st Cir. 2011).          To prevail,

Martinez must show "(1) that an error occurred (2) which was clear

or obvious and which not only (3) affected [his] substantial

rights, but also (4) seriously impaired the fairness, integrity,

or public reputation of judicial proceedings."            United States v.

Duarte, 246 F.3d 56, 60 (1st Cir. 2001).

          The   relevant    portion    of    the   prosecutor's     closing

argument is as follows:

          [W]e heard testimony [Rosario] admitted his
          involvement in this scheme. . . . And of course we
          can't take that statement and apply it to the other


                                - 24 -
          defendant.   So, let's look at some of the facts
          that will help you decide was [Martinez] just
          getting a ride to Puerto Rico? . . . Ladies and
          gentlemen, I submit that there's ample . . .
          circumstantial evidence that [Martinez] was on that
          vessel knowing there were drugs onboard - he was
          sitting on top of them or they were right in front
          of him - and he threw them overboard when the law
          enforcement came. And we know that he entered into
          this agreement by the surrounding circumstances
          because what were they going to do when they arrived
          to Puerto Rico? . . . They were bringing [the drugs]
          to Puerto Rico to give them to someone else. . . .
          And you also heard from multiple law enforcement
          witnesses that . . . they have never been involved
          in [an] interdiction with just one person on the
          boat. It's always multiple people . . . because
          you need someone to make sure the other guy isn't
          going to steal $2 million worth of drugs.        So,
          ladies and gentlemen, those are the facts. . . .
          And, again, I will submit that the totality of the
          circumstances, the circumstantial evidence along
          with the direct evidence such as [Rosario's]
          incriminating statements with regards to his
          actions support a finding of guilt with regards to
          both defendants entering into agreements to commit
          those two offenses.

          Martinez claims that the prosecutor's closing argument

constituted misconduct both because its factual content was drawn

from Rosario's confession, and because its concluding sentence

expressly urged the jury to convict Martinez on the basis of the

confession.   We have considered both arguments, but conclude that

there was no error, much less one that was clear or obvious.

First, contrary to Martinez's claim, the factual content of the

closing argument was drawn not from the confession, but from other

evidence at trial.   For example, as we have said, the jury heard

testimony that the cocaine was plainly visible aboard the yola,


                              - 25 -
and that there are usually at least two crewmen aboard yolas used

to smuggle drugs.    The prosecutor's closing argument fairly drew

on this evidence to argue that Martinez was a participant in the

conspiracy, rather than simply an innocent passenger.

          What is more, while the last sentence of the above-cited

excerpt may have been confusingly phrased, it does not appear to

us to have been an attempt by the prosecutor to urge Martinez's

conviction on the basis of Rosario's confession.           Rather, the

prosecutor laid out three bases on which the jury could return

guilty verdicts: (1) "the totality of the circumstances"; (2) "the

circumstantial evidence"; and (3) "the direct evidence such as

[Rosario's] incriminating statements with regards to his actions."

(emphasis added).    It thus appears that the prosecutor urged the

jury to use Rosario's confession as evidence of his guilt, and the

totality of the circumstances and the circumstantial evidence as

evidence of the guilt of both defendants.        This interpretation is

particularly   logical   in   light   of   the   prosecutor's   earlier

admonition that "we can't take [Rosario's] statement and apply it

to [Martinez]."     See United States v. Sepulveda, 15 F.3d 1161,

1187 (1st Cir. 1993) ("[I]n the absence of a contemporaneous

objection it seems fair to give the arguer the benefit of every

plausible interpretation of her words.").           In sum, we do not

discern clear or obvious error on the part of the district court

in failing to identify and sua sponte remedy this statement.


                                - 26 -
             iii. Severance

             Finally, Martinez contends that the district court erred

by denying his requests for a severance.                  "We review a severance

ruling    'for    any    manifest      abuse   of   discretion      which   deprived

appellant    of    a    fair   trial    and    resulted    in   a   miscarriage   of

justice.'"       Celestin, 612 F.3d at 19 (quoting United States v.

Peña-Lora, 225 F.3d 17, 33 (1st Cir. 2000)).

             We have already concluded that, even if the district

court's admission of Rosario's confession constituted a Bruton

error, any such error was harmless.                  For the same reasons, we

conclude that Martinez cannot demonstrate that the denial of a

severance deprived him of a fair trial or resulted in a miscarriage

of justice.       See United States v. McLaughlin, 957 F.2d 12, 18 (1st

Cir. 1992) (noting a defendant "must make a strong showing of

prejudice" to prevail on an appeal from the denial of a motion to

sever).

                                 IV. Conclusion

             For the foregoing reasons, the defendants' convictions

are AFFIRMED.




                                        - 27 -